By the COURT.
Petition for a writ of prohibition. Demurrer to the petition. The question is: Can a court fore*168close a mortgage, and, on such foreclosure, order a sale of personal property included in the mortgage, which property was in fact exempt by law from sale under execution? In such a case, we see no reason whatever for the issuance of a writ of prohibition. If any error has occurred, it can be reviewed on appeal.
The demurrer is sustained, and the alternative writ heretofore issued is discharged.